Citation Nr: 1712387	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  06-08 213	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  

3.  Entitlement to a rating in excess of 80 percent rating for service-connected hypertension with chronic renal insufficiency.

4.  Entitlement to an effective date earlier than January 20, 2016, for the assignment of an 80 percent rating for service-connected hypertension with chronic renal insufficiency.

5.  Entitlement to a rating in excess of 30 percent for service-connected dysfunctional uterine bleeding (claimed as excessive bleeding due to incorrectly inserted IUD).

6.  Entitlement to a rating in excess of 30 percent for service-connected tension headaches.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a thyroid disorder.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck/cervical spine condition.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to April 1981 and from May 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 2005, March 2014, and July 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The October 2005 rating decision addressed the multiple sclerosis claim; the March 2014 rating decision addressed the TDIU claim; and all other issues were addressed by the July 2016 rating decision.

In July 2009, the Veteran testified before an Acting Veterans Law Judge in a hearing at the RO regarding the multiple sclerosis claim.  A transcript of the hearing is associated with the record.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The present appeal has a complex procedural history, which includes prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, by a decision dated December 29, 2016, the Board, among other things, denied service connection for multiple sclerosis.  The other issues were remanded for further development and have not been returned for additional appellate consideration.

In a January 2017 motion, the Veteran's attorney contended that the Board's denial of service connection for multiple sclerosis should be vacated because, at the time the December 29, 2016, decision was promulgated there was an outstanding request for records under the Freedom of Information Act (FOIA).  The Board agrees that this warrants a partial vacate under 38 C.F.R. § 20.904 of the December 29, 2016, decision to the extent it denied service connection for multiple sclerosis.  As no final action was taken on the other appellate claims, no such vacate is warranted for these issues.

Accordingly, the December 29, 2016, Board decision's denial of service connection for multiple sclerosis is VACATED.

In view of the Board's order vacating the December 29, 2016, decision on the multiple sclerosis claim, the question involving whether service connection is warranted for this disability will be considered de novo, and a new decision on this issue will be rendered.  That decision will be entered as if the Board's December 29, 2016, decision on this issue had never been rendered.  




	                        ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


